
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1691
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Mario Diaz-Balart of
			 Florida (for himself, Mr.
			 Olson, Mr. Grijalva,
			 Mr. Roskam,
			 Mr. Serrano,
			 Mr. Pence,
			 Mr. Lincoln Diaz-Balart of Florida,
			 and Ms. Ros-Lehtinen) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Recognizing Hispanic Heritage Month and
		  celebrating the vast contributions of Hispanic-Americans to the strength and
		  culture of the United States.
	
	
		Whereas from September 15, 2010, through October 15, 2010,
			 the United States celebrates Hispanic Heritage Month;
		Whereas the presence of Hispanics in North America
			 predates the founding of the United States, and, as among the first to settle
			 in the New World, Hispanics and their descendants have had a profound and
			 lasting influence on the history, values, and culture of the United
			 States;
		Whereas since the arrival of the earliest Spanish settlers
			 more than 400 years ago, millions of Hispanic men and women have come to the
			 United States from Mexico, Cuba, and other Caribbean regions, Central America,
			 South America, and Spain, in search of freedom, peace, and opportunity;
		Whereas Hispanic-Americans have contributed throughout the
			 ages to the prosperity and culture of the United States;
		Whereas the Bureau of the Census now lists
			 Hispanic-Americans as the largest ethnic minority within the United States with
			 a population of 46,900,000, comprising 15 percent of the Nation’s total
			 population;
		Whereas according to the Bureau of the Census, 16 States
			 have at least a half-million Hispanic residents, including Arizona, California,
			 Colorado, Florida, Georgia, Illinois, Massachusetts, Nevada, New Jersey, New
			 Mexico, New York, North Carolina, Pennsylvania, Texas, Virginia, and
			 Washington;
		Whereas according to the Bureau of the Census, Hispanics
			 are the largest minority group in 20 States, including Arizona, California,
			 Colorado, Connecticut, Florida, Idaho, Iowa, Kansas, Massachusetts, Nebraska,
			 Nevada, New Hampshire, New Jersey, New Mexico, Oregon, Rhode Island, Texas,
			 Utah, Washington, and Wyoming;
		Whereas according to the Bureau of the Census, there are
			 1,600,000 Hispanic-owned businesses operating in areas including construction,
			 administrative and support, waste management and remediation services, and
			 retail and wholesale trade that generated $222,000,000,000 in revenue in 2002,
			 up 19 percent from 1997;
		Whereas according to the Bureau of the Census, the rate of
			 growth of Hispanic-owned businesses between 1997 and 2002 tripled to 31 percent
			 compared with the national average of 10 percent for all businesses;
		Whereas Hispanic-Americans serve in all branches of the
			 United States Armed Forces and have fought valiantly in every war in the
			 history of the United States;
		Whereas according to the Bureau of the Census, there are
			 1,100,000 Hispanic veterans of the United States Armed Forces;
		Whereas the Medal of Honor is the highest United States
			 military distinction, awarded since the Civil War for conspicuous
			 gallantry and intrepidity at the risk of life above and beyond the call of
			 duty;
		Whereas 43 men of Hispanic origin have earned this
			 distinction;
		Whereas many Hispanic-Americans are dedicated public
			 servants, holding posts at the highest levels of government, including Cabinet
			 Secretaries, Members of the House of Representatives, the Senate, and the
			 Supreme Court; and
		Whereas Hispanic-Americans have a deep commitment to
			 faith, family, and community, an enduring work ethic, and a perseverance to
			 succeed: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes
			 Hispanic Heritage Month;
			(2)celebrates the
			 vast contributions of Hispanic-Americans to the strength and culture of the
			 United States; and
			(3)encourages the
			 people of the United States to observe Hispanic Heritage Month with appropriate
			 programs and activities.
			
